Title: To James Madison from John Dawson, 17 August 1800
From: Dawson, John
To: Madison, James


Dear Sir.
Balt. August 17. 1800.
I[t] behoves us to be on our guard, for you may be assurd, that notwithstanding the known view of this state, our opponents are making every exertion, & are not without hopes to carrying the approaching election against us, either by fair or foul means—on yesterday I was informd by one of the party, that they had a well concerted plan, (which was a secret) which woud give them the vote of this state, contrary to our expectations—the[y] have riders in every quarter, one of whom was here a few days ago.
I trust that the Executive have done every thing in their power—& that arrangements are made in the different counties to ensure a full, & fair election—well knowing as you do the party I fear their arts & villainy—have you attended to N Carolina? Yrs
J D
